Citation Nr: 0000612	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94 - 43 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the claim of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia, is well-grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from January to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1992 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The veteran's prior claims of entitlement to service 
connection for an acquired psychiatric disability, including 
paranoid schizophrenia, were previously denied by rating 
decisions of January 1982, June 1983, and April 1987, and 
those decisions were not appealed.  In September 1992, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim, and the veteran 
initiated and perfected an appeal of that decision.  The RO 
subsequently determined that evidence received in February 
1997 was both new and material to the issue of entitlement to 
service connection for an acquired psychiatric disability, 
including paranoid schizophrenia, and reopened that claim.  
However, on de novo review, the 
RO determined that service connection for an acquired 
psychiatric disability, including paranoid schizophrenia, was 
not warranted and issued a Supplemental Statement of the Case 
to the veteran addressing that issue.

This case was previously before the Board in February 1998, 
and was Remanded to the RO for additional development of the 
evidence, to include review of the medical evidence by a 
board certified psychiatrist and an opinion as to whether an 
increase in the veteran's psychiatric disability occurred 
during active service and, if so, whether the increase in 
psychiatric disability was due to the natural progress of the 
disease.  

The requested actions have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  



FINDING OF FACT

The claim of entitlement to service connection for an 
acquired psychiatric disability, including paranoid 
schizophrenia, is not plausible because no competent medical 
evidence demonstrates that such disability was incurred in or 
aggravated by active service, or is otherwise linked or 
related to active service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disability, including paranoid 
schizophrenia, is not well grounded because the record 
contains no competent medical evidence showing that such 
disability originated during active service or was aggravated 
therein, and no nexus between such disability and active 
service has been demonstrated.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disability, including paranoid schizophrenia.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. 

Brown,  5 Vet. App. 91, 93 (1993).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief that his 
claim of entitlement to service connection for an acquired 
psychiatric disability, including paranoid schizophrenia, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is satisfied as to the claim for service connection 
for an acquired psychiatric disability, including paranoid 
schizophrenia, because the record contains clear diagnoses of 
acquired psychiatric disability, including paranoid 
schizophrenia, beginning in May 1975 and continuing through 
the present.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no competent medical evidence that the 
veteran's acquired psychiatric disability, including paranoid 
schizophrenia, originated or was incurred during active 
service.  Rather, the medical evidence of record shows that 
the veteran was admitted by Court order to Golden Valley 
Health Center in December 1974, and that he was again 
hospitalized and diagnosed with paranoid schizophrenia at 
Golden Valley Health Center in May 1975, approximately five 
years prior to service entry.  Further, additional medical 
records from that facility, from Azoka State Hospital, and 
from Brainerd State Hospital show that the veteran was 
hospitalized at those facilities in June 1975, and at 
Metropolitan Medical Center in 1977 and 1979, for treatment 
of an acquired psychiatric disability, diagnosed as paranoid 
schizophrenia, and that the veteran was being treated with 


Navane, an anti-psychotic, at the time of service entry and 
subsequently.  Such documented medical evidence is credible, 
and establishes that the veteran's paranoid schizophrenia was 
not incurred during active service, but clearly and 
unmistakably preexisted service entry.  Finally, at his 
personal hearing held at the RO in July 1999, the veteran 
affirmatively acknowledged in sworn testimony that he was 
psychiatrically ill before his entry on active duty.  

Further, there is no competent lay or medical evidence which 
shows that the preexisting paranoid schizophrenia, or any 
other acquired psychiatric disability, worsened during active 
service as a result of aggravation.  To that point, the Board 
notes that the only individual who has expressed the opinion 
that the veteran's preservice psychiatric disability might 
have worsened during active service is the veteran himself, 
although the service medical records reflect no increase in 
the severity of his preservice pathology during service.  At 
his personal hearing held in July 1999, the veteran was 
unable to provide any basis for a belief that an increase in 
the severity of his psychiatric illness had taken place while 
on active duty.  Further, in November 1998 the RO obtained a 
complete review of the veteran's medical records and a 
medical opinion from a VA psychiatrist, who noted documented 
diagnoses of paranoid schizophrenia in the veteran as early 
as May 1975.  That psychiatrist further expressed the opinion 
that the medical evidence prior to, during, and following 
service showed that the veteran had serious mental problems, 
probably schizophrenia and possibly a bipolar disorder, 
before he entered service; that the medical records contained 
no indication of any significant traumatic events during 
service; and that the veteran's experience in the service had 
nothing to do with the continuing mental problems he has 
experienced through the years.  The Board finds that such 
medical opinion is based upon the documented medical record 
and is credible.

Based upon the foregoing, the Board finds that the record 
contains no competent medical or lay evidence demonstrating 
incurrence or aggravation of an acquired 


psychiatric disability, including paranoid schizophrenia, 
during active service.  To the contrary, the documented 
medical record is replete with instances as early as 
December 1974 in which the veteran was institutionalized 
under Court order due to florid psychosis; that paranoid 
schizophrenia was competently diagnosed in May 1975 and 
subsequently; that such instances of hospitalization and 
treatment for psychosis continued during the years prior to 
service entry; that he was found to have Navane in his 
possession during a locker search in basic training; and that 
he was maintained on that or similar anti-psychotics 
throughout his brief period of active service until his 
discharge after ten months.  The Board further finds that the 
presumption of soundness at entry has been overwhelmingly 
rebutted by clear and unmistakable medical evidence to the 
contrary.  Accordingly, the requirements of item (2) that 
evidence be submitted of incurrence or aggravation of a 
disease or injury in service in the form of competent lay or 
medical evidence are not met.  

The Board further finds that the requirements of item (3) are 
not met in that the veteran has not presented any competent 
medical evidence of a nexus between his current acquired 
psychiatric disability, including paranoid schizophrenia, and 
his period of active service.  Specifically, there is no 
competent medical evidence which attributes any current 
psychiatric pathology to incurrence or aggravation during 
active service, and there is competent and informed medical 
evidence to the contrary which states that the veteran's 
psychiatric disability preexisted service entry by a number 
of years, and was neither incurred in nor aggravated by his 
brief period of active duty.  That evidence, in the form of a 
medical opinion, states unequivocally that the medical 
evidence prior to, during, and following service demonstrates 
that the veteran had serious mental problems, probably 
schizophrenia and possibly a bipolar disorder, before he 
entered service; that the record contains no indication of 
any significant traumatic events during service; and that the 
veteran's experience in the service had nothing to do with 
the continuing mental problems he has experienced through the 
years.  The Board again finds that opinion to be credible and 
supported by the documentary record.  Further, the record is 
devoid of any competent evidence to the contrary.



Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his 
claim of entitlement to service connection for an acquired 
psychiatric disability, including paranoid schizophrenia, is 
well grounded.  Accordingly, that claim is denied.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence establishing aggravation of his preservice 
psychiatric disability, including schizophrenia, during his 
period of active service, or linking or relating such to 
trauma or pathology experienced during active service. 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claims for service connection for an acquired psychiatric 
disability, including paranoid schizophrenia, on a ground 
different from that of the RO, that is, on the basis of 
whether the veteran's claim for service connection for 
acquired psychiatric disabilities was well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by this decision.  In 
assuming that this particular claim was well grounded, the RO 
accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for an acquired psychiatric 
disability, including paranoid schizophrenia, is well 
grounded would be pointless and, in light of the legal 
authority cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92); 
57 Fed. Reg. 49, 747 (1992).





ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for an acquired psychiatric disability, including 
paranoid schizophrenia, not having been submitted, the claim 
is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

